IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED


JUAN C. ACOSTA,

             Appellant,

 v.                                               Case No. 5D15-3514

BANK OF NEW YORK MELLON,
ETC., ET AL.,

             Appellees.

________________________________/

Opinion filed August 2, 2016

Non-Final Appeal from the
Circuit Court for Marion
County,
Victor J. Musleh , Judge.

Juan C. Acosta, Dunnellon, pro se.

Jacqueline Costoya, and
Kelley Kronenberg, Fort Lauderdale,
for Appellee Bank of New York Mellon.

No appearance for remaining Appellees.


PER CURIAM.


      AFFIRMED. See Decker v. Kaplus, 763 So. 2d 1229 (Fla. 5th DCA 2000).

EVANDER, BERGER and WALLIS, JJ., concur.